Per curiam.
The Court having reviewed the Petition for Termination of Disciplinary Suspension submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Dale A. Calomeni has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Calomeni, 293 Ga. 673 (748 SE2d 926) (2013), it is hereby ordered that Dale A. Calomeni be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.